Exhibit 10.1
                
                    REVISED
July 6, 2020


[Redacted]


Dear Kevin:


I am pleased to provide for your consideration this letter offering you
employment to be Tenneco’s Executive Vice President and Chief Operating Officer.


The key terms of Tenneco’s offer of employment are described below.


Outline of Employment Offer


1.Position: As an executive officer of Tenneco Inc., your position will be
Executive Vice President and Chief Operating Officer, reporting directly to
Brian Kesseler, Chief Executive Officer. Your work location will be Southfield,
Michigan with an expected hire date of August 3, 2020.


2.Base Salary: Your initial base salary will be $850,000 per year ($32,692.31
every two weeks) less appropriate taxes and withholding, paid in accordance with
the company’s normal payroll practices. Beginning in 2021 and each year
thereafter, your base salary will be reviewed and, in turn, may be adjusted,
subject to approval by the Compensation Committee of Tenneco Inc.’s Board of
Directors (the “Compensation Committee”).


3.Annual Incentive Compensation: You will be eligible to participate in
Tenneco’s annual incentive plan in a manner consistent with other Tenneco
executives assigned to the Enterprise. The terms of the annual incentive plan
are currently set forth in the Tenneco Inc. Annual Incentive Plan (“AIP” – copy
attached). Your initial target bonus opportunity for the 2020 calendar year
performance period under the AIP will be 100% of your annual base salary (or
$850,000 based on the offered salary), provided that your bonus for the 2020
calendar year, if any, will be pro-rated based on your hire date. The payment of
annual bonuses under the AIP are subject to achievement of pre-defined
performance goals, the approval by the Compensation Committee, and the terms of
the AIP.





























--------------------------------------------------------------------------------

Exhibit 10.1


Mr. Kevin Baird
July 6, 2020
Page 2




4.Sign-on Bonus: This offer includes a $600,000 (six hundred thousand dollar)
signing bonus, which is subject to regular withholding taxes and deductions,
with the full amount paid on or as soon as practicable after February 28, 2021
(but in no event later than March 15, 2021) provided that you remain employed by
the company through February 28, 2021. If your employment is involuntarily
terminated by the company (other than for cause) before February 28, 2021, this
amount will be paid at the time of termination.


In addition, the signing bonus is subject to the terms described below:


REPAYMENT AGREEMENT – SIGNING BONUS


A.The offered signing bonus is subject to state and federal income tax laws and
is collectively reported by the company to the Internal Revenue Service via form
W-2 as taxable wages subject to withholding.


B.If you voluntarily resign your employment with the company at any time during
the two-year period immediately following your date of employment, you hereby
agree to repay to the company the net amount of the signing bonus paid to you
prior to your termination. This payment must be made within thirty (30) days
after the termination of your employment. Further you authorize the company to
withhold any and all monies due to you from the company to recover this amount,
including earnings, as follows:


1.If your resignation occurs within twelve months of your date of employment,
you will repay 100% of the net amount of the signing bonus paid to you by the
company.
2.If your resignation occurs more than twelve months following your date of
employment, but prior to the end of the two year period described above, you
agree to repay half (1/2) of the net amount of the signing bonus paid to you.




3.Long-Term Incentive Compensation: You will be eligible to participate in
Tenneco’s long-term incentive plan in a manner consistent with other
similarly-situated Tenneco executives. The terms of the long-term incentive plan
are currently set forth in the Tenneco Inc. 2006 Long-Term Incentive Plan, as
amended (“LTIP”), a copy of which has been attached.


Each year the Compensation Committee will determine and approve the mix of
long-term incentive (LTI) awards that will be granted to you and the aggregate
target value of these awards. Your first eligibility for a full LTI award will
be in February 2021. The final award size, award type, performance conditions
and other terms of this award will be approved by the Compensation Committee at
the same time the terms of these awards are established for other
similarly-situated executives of the company. Your 2021 LTI award is currently
estimated to have a $2,000,000 value.



--------------------------------------------------------------------------------

Exhibit 10.1
Mr. Kevin Baird
July 6, 2020
Page 3




For 2020, you will be eligible to participate in the full 2020–2022 LTPU award
cycle with a targeted LTPU award of $1,200,000 and assigned to the Enterprise,
subject to the performance goals and other criteria that have been established
under the LTIP for the performance cycle. The LTPU award will be subject to the
terms of the LTIP and the applicable award agreement.


4.Inducement Awards: To replace the value of foregone compensation from your
previous employer and to provide additional incentives to you, you will receive
the following awards:


i.Tenneco will grant you a Restricted Stock Unit award with a value of
$1,000,000, with one-half of the award vesting on August 3, 2021 and the
remaining one-half of the award vesting on August 3, 2022. When vested, the
restricted stock units (RSUs) will settle in Tenneco shares. The number of
shares subject to the award will be based on a 10-trading day stock price
average of Tenneco Inc. as of market close on July 2, 2020. If you are
involuntarily separated by the company (other than for cause) before August 3,
2022, the unvested RSUs will vest at the time of separation. The award will also
be subject to the terms and conditions of the applicable award agreement.


ii.Tenneco will grant you a Restricted Stock Unit Award with a value of
$800,000, which will vest ratably over 3 years from the date of grant, subject
to the terms and conditions of the award agreement (which generally will contain
terms and conditions that are consistent with the RSU awards granted to other
executives of the company as part of their 2020 LTI awards). The number of
shares subject to the award will be based on a 10-trading day stock price
average of Tenneco Inc. as of market close on July 2, 2020. When vested, the
RSUs will settle in Tenneco shares.


5.Retirement Plans: You will be eligible to participate in the Tenneco 401(k)
Plan that currently provides a 100% company match on your first 3%, and 50% of
your next 2%, of base pay contributions subject to Plan and IRS maximums and
provides a base pay. The plan also generally provides a company retirement
contribution of between 2.5% and 4% of salary (depending on your age at the
relevant time and after you have completed a year of service, subject to 401(k)
Plan and IRS maximums).


You will also be eligible to participate in the Tenneco Excess Benefit Plan that
will provide you with a benefit of between 2.5% and 4% of your annual incentive
compensation and matching contributions and company retirement contributions at
the rate applicable under the 401(k) plan on your compensation in excess of the
IRS limitation on compensation under section 401(a)(17) of the Internal Revenue
Code. All benefits are subject to the terms of the Tenneco Excess Benefit Plan.







--------------------------------------------------------------------------------

Exhibit 10.1
Mr. Kevin Baird
July 6, 2020
Page 4




6.Change-In-Control (CIC) Protection: You will be eligible to participate in
Tenneco’s Change-In-Control Severance Benefit Plan for Key Executives (the “CIC
Plan”) at the Executive Group II level. Benefits under the CIC Plan are payable
if you are discharged (either actually or constructively) within two years after
a change-in-control. The CIC Plan generally provides a lump-sum payment equal to
two times base salary and targeted annual bonus in effect immediately prior to
the change-in-control for Executive Group II level participants. Continuing
participation in certain insurance plans and outplacement services are also
provided. All benefits are subject to the terms of the CIC Plan.
7.Severance (not related to CIC): You will be eligible to participate in the
Tenneco Automotive Operating Company Inc. Severance Benefit Plan, as amended
(the “Severance Plan”) as a member of Group 1. Benefits are payable under the
Severance Plan if you are discharged by the company other than for Cause or if
you terminate due to Constructive Termination (and, in any case, other than
under circumstances which would entitle you to benefits under the CIC Plan). For
Group 1 participants, the Severance Plan currently generally provides a one
times annual base salary severance, payable in substantially equal installments
in accordance with the normal payroll practices continuing during the severance
period, and your targeted annual bonus for the year in which the termination
occurs, subject to your execution of a general release and such other documents
as the company may reasonably request. The Severance Plan also provides a
medical coverage subsidy in certain cases and outplacement benefits. “Cause” and
“Constructive Termination” have the meanings specified in the Severance Plan and
all benefits under the Severance Plan are subject to the terms and conditions of
the Severance Plan.
8.Benefits Generally: The company reserves the right to modify or terminate its
benefit plans and arrangements at any time. Your participation in the plans will
be subject to the terms and conditions thereof as in effect at the relevant
time.
9.Stock Ownership Guidelines: Upon employment, you will be subject to Tenneco’s
stock ownership guideline policy, requiring that you hold qualifying shares of
Tenneco equal to four times base salary, to be attained by the first month of
January following five years of employment.
10.Insider Trading Policy: Upon employment, you will be subject to Tenneco’s
Insider Trading Policy, which, among other things, limits the timing and types
of transactions you may make with respect to Tenneco securities and related
derivatives.
11.Health and Welfare Benefits: You will be eligible to participate in Tenneco’s
broad-based health and welfare plans in a manner consistent with other
similarly-situated Tenneco employees. Please refer to benefit plan documents for
specific terms and eligibility. Attached for your convenience is the Tenneco
2020 Benefits Summary for Salaried Employees.







--------------------------------------------------------------------------------

Exhibit 10.1
Mr. Kevin Baird
July 6, 2020
Page 5




12.Vacation and Holiday Paid Time Off: You will be entitled to a total of four
weeks of paid vacation per year: two weeks in accordance with the provisions of
the company’s vacation policy and two additional negotiated weeks. Your vacation
accrual will thereafter increase only in accordance with the vacation schedule
in the policy (i.e., you will accrue five weeks of vacation upon reaching 25
years of service). In addition, the company is typically closed during the week
between Christmas and New Year’s Day holidays. You will also be eligible for
paid holidays and personal floating holidays in accordance with the company’s
policies. When you leave employment with the company, you will receive a payment
for any vacation you have accrued and not used. Vacation is prorated to your
date of employment and accrued on a monthly basis.


13.Relocation: A copy of the Renter Relocation Summary, Renter Addendum and
Repayment Agreement are enclosed for your review. This benefit will be made
available to you for one year from employment date. Use of a Company provided
T&E credit card for any relocation assignment related expenses is prohibited.


14.Employment at Will: This offer does not constitute a contract of employment
for any specific period of time, but will create an employment at-will
relationship that may be terminated at any time by you or the company, with or
without cause.




In addition, your offer is contingent upon the verification of the information
you have provided to the company, successful completion of employment paperwork,
the completion of a Combined Disclosure Notice & Authorization Regarding
Background Consumer Reports and background authorization forms and execution of
the Tenneco Confidentiality Agreement (this will be part of your “on-boarding”
process).


On or before your first day of employment, you must provide documentation that
you have authorization to work in the United States. The offer is contingent
upon you providing appropriate I-9 documentation (see enclosed). Two copies of
this offer letter have been provided. Please sign the offer letter and return it
to me as soon as possible. The second copy should be retained for your personal
records.









--------------------------------------------------------------------------------

Exhibit 10.1
Mr. Kevin Baird
July 6, 2020
Page 6




Kevin, we look forward to you joining Tenneco and are excited for you to
contribute and share in its future success. Please contact me to acknowledge
your acceptance or with any other questions or concerns.




Sincerely,




/s/ Kaled Awada




Kaled Awada
Senior Vice President and Chief Human Resources Officer
Tenneco Inc.




______________________________________________________________________________






I have read, understood and accept this offer of employment at a subsidiary of
Tenneco Inc.




By: /s/ Kevin W. Baird             Date: July 6, 2020




Print Name: Kevin W. Baird

